
	
		I
		111th CONGRESS
		2d Session
		H. R. 6389
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Armed Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce disparities and improve access to effective and
		  cost efficient diagnosis and treatment of prostate cancer through advances in
		  testing, research, and education, including through telehealth, comparative
		  effectiveness research, and identification of best practices in patient
		  education and outreach particularly with respect to underserved racial, ethnic
		  and rural populations and men with a family history of prostate cancer, to
		  establish a directive on what constitutes clinically appropriate prostate
		  cancer imaging, and to create a prostate cancer scientific advisory board for
		  the Office of the Chief Scientist at the Food and Drug Administration to
		  accelerate real-time sharing of the latest research and accelerate movement of
		  new medicines to patients.
	
	
		1.Short TitleThis Act may be cited as the
			 Prostate Research, Outreach,
			 Screening, Testing, Access, and Treatment Effectiveness Act of
			 2010 or the PROSTATE Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Prostate cancer is
			 the second leading cause of cancer death among men.
			(2)In 2009, more than
			 190,000 new patients were diagnosed with prostate cancer and more than 27,000
			 men died from this disease.
			(3)Roughly 2,000,000
			 Americans are living with a diagnosis of prostate cancer and its
			 consequences.
			(4)While prostate
			 cancer generally affects older individuals, younger men are also at risk for
			 the disease, and when prostate cancer appears in early middle age it frequently
			 takes on a more aggressive form.
			(5)There are
			 significant racial and ethnic disparities that demand attention, namely
			 African-Americans have prostate cancer mortality rates that are more than
			 double those in the White population.
			(6)Underserved rural
			 populations have higher rates of mortality compared to their urban
			 counterparts, and innovative and cost-efficient methods to improve rural access
			 to high quality care should take advantage of advances in telehealth to
			 diagnose and treat prostate cancer when appropriate.
			(7)Urologists may
			 constitute the specialists who diagnose and treat the vast majority of prostate
			 cancer patients.
			(8)Although much
			 basic and translational research has been completed and much is currently
			 known, there are still many unanswered questions. For example, it is not fully
			 understood how much of known disparities are attributable to disease etiology,
			 access to care, or education and awareness in the community.
			(9)Causes of prostate
			 cancer are not known. There is not good information regarding how to
			 differentiate accurately, early on, between aggressive and indolent forms of
			 the disease. As a result, there is significant overtreatment in prostate
			 cancer. There are no treatments that can durably arrest growth or cure prostate
			 cancer once it has metastasized.
			(10)A significant
			 proportion (roughly 23 to 54 percent) of cases may be clinically indolent and
			 overdiagnosed, resulting in significant overtreatment. More
			 accurate tests will allow men and their families to face less physical,
			 psychological, financial, and emotional trauma and billions of dollars could be
			 saved in private and public health care systems in an area that has been
			 identified by the Medicare program as one of eight high volume, high cost areas
			 in the Resource Utilization Report program authorized by Congress under the
			 Medicare Improvements for Patients and Providers Act of 2008.
			(11)Prostate cancer
			 research and health care programs across Federal agencies should be coordinated
			 to improve accountability and actively encourage the translation of research
			 into practice, to identify and implement best practices, in order to foster an
			 integrated and consistent focus on effective prevention, diagnosis, and
			 treatment of this disease.
			3.Prostate cancer
			 coordination and education
			(a)Interagency
			 prostate cancer coordination and education task forceNot later than 180 days after the date of
			 the enactment of this section, the Secretary of Veterans Affairs, in
			 cooperation with the Secretary of Defense and the Secretary of Health and Human
			 Services, shall establish an Interagency Prostate Cancer Coordination and
			 Education Task Force (in this section referred to as the Prostate Cancer
			 Task Force).
			(b)DutiesThe
			 Prostate Cancer Task Force shall—
				(1)develop a summary
			 of advances in prostate cancer research supported or conducted by Federal
			 agencies relevant to the diagnosis, prevention, and treatment of prostate
			 cancer and compile a list of best practices that warrant broader adoption in
			 health care programs;
				(2)consider establishing, and advocating for,
			 a guidance to enable physicians to allow screening of men who are over age 74,
			 on a case-by-case basis, taking into account quality of life and family history
			 of prostate cancer;
				(3)share and
			 coordinate information on Federal research and health care program activities,
			 including activities related to—
					(A)determining how to
			 improve research and health care programs;
					(B)identifying any
			 gaps in the overall research inventory and in health care programs;
					(C)identifying
			 opportunities to promote translation of research into practice; and
					(D)maximizing the
			 effects of Federal efforts by identifying opportunities for collaboration and
			 leveraging of resources in research and health care programs that serve those
			 susceptible to or diagnosed with prostate cancer;
					(4)develop a
			 comprehensive interagency strategy and advise relevant Federal agencies in the
			 solicitation of proposals for collaborative, multidisciplinary research and
			 health care programs, including proposals to evaluate factors that may be
			 related to the etiology of prostate cancer, that would—
					(A)result in
			 innovative approaches to study emerging scientific opportunities or eliminate
			 knowledge gaps in research;
					(B)outline key
			 research questions, methodologies, and knowledge gaps;
					(C)ensure consistent action, as outlined by
			 section 402(b) of the Public Health Service Act;
					(5)develop a
			 coordinated message related to screening and treatment for prostate cancer to
			 be reflected in educational and beneficiary materials for Federal health
			 programs as such documents are updated; and
				(6)not later than two
			 years after the date of the establishment of the Prostate Cancer Task Force,
			 submit to the Secretary of Veterans Affairs recommendations—
					(A)regarding any
			 appropriate changes to research and health care programs, including
			 recommendations to improve the research portfolio of the Department of Veterans
			 Affairs, Department of Defense, National Institutes of Health, and other
			 Federal agencies to ensure that scientifically based strategic planning is
			 implemented in support of research and health care program priorities;
					(B)designed to ensure
			 that the research and health care programs and activities of the Department of
			 Veterans Affairs, the Department of Defense, the Department of Health and Human
			 Services, and other Federal agencies are free of unnecessary
			 duplication;
					(C)regarding public
			 participation in decisions relating to prostate cancer research and health care
			 programs to increase the involvement of patient advocates, community
			 organizations, and medical associations representing a broad geographical
			 area;
					(D)on how to best
			 disseminate information on prostate cancer research and progress achieved by
			 health care programs;
					(E)about how to
			 expand partnerships between public entities, including Federal agencies, and
			 private entities to encourage collaborative, cross-cutting research and health
			 care delivery;
					(F)assessing any cost
			 savings and efficiencies realized through the efforts identified and supported
			 in this Act and recommending expansion of those efforts that have proved most
			 promising while also ensuring against any conflicts in directives from other
			 congressional or statutory mandates or enabling statutes;
					(G)identifying key
			 priority action items from among the recommendations; and
					(H)with respect to
			 the level of funding needed by each agency to implement the recommendations
			 contained in the report.
					(c)Members of the
			 Prostate Cancer Task ForceThe Prostate Cancer Task Force
			 described in subsection (a) shall be composed of representatives from such
			 Federal agencies, as each Secretary determines necessary, to coordinate a
			 uniform message relating to prostate cancer screening and treatment where
			 appropriate, including representatives of the following:
				(1)The Department of
			 Veterans Affairs, including representatives of each relevant program areas of
			 the Department of Veterans Affairs.
				(2)The Prostate Cancer Research Program of the
			 Congressionally Directed Medical Research Program of the Department of
			 Defense.
				(3)The Department of
			 Health and Human Services.
				(d)Appointing
			 expert advisory panelsThe Prostate Cancer Task Force shall
			 appoint expert advisory panels, as determined appropriate, to provide input and
			 concurrence from individuals and organizations from the medical, research, and
			 delivery communities with expertise in prostate cancer diagnosis, treatment,
			 and research, including practicing urologists, primary care providers, and
			 others and individuals with expertise in education and outreach to underserved
			 populations affected by prostate cancer.
			(e)MeetingsThe
			 Prostate Cancer Task Force shall convene not less than twice a year, or more
			 frequently as the Secretary determines to be appropriate.
			(f)Submittal of
			 recommendations to CongressThe Secretary of Veterans Affairs
			 shall submit to Congress any recommendations submitted to the Secretary under
			 subsection (b)(5).
			(g)Federal Advisory
			 Committee Act
				(1)In
			 generalExcept as provided in paragraph (2), the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall apply to the Prostate Cancer Task
			 Force.
				(2)ExceptionSection
			 14(a)(2)(B) of such Act (relating to the termination of advisory committees)
			 shall not apply to the Prostate Cancer Task Force.
				4.Prostate cancer
			 research
			(a)Research
			 coordinationThe Secretary of Veterans Affairs, in coordination
			 with the Secretaries of Defense and of Health and Human Services, shall
			 establish and carry out a program to coordinate and intensify prostate cancer
			 research as needed. Specifically, such research program shall—
				(1)develop advances
			 in diagnostic and prognostic methods and tests, including biomarkers and an
			 improved prostate cancer screening blood test, including improvements or
			 alternatives to the prostate specific antigen test and additional tests to
			 distinguish indolent from aggressive disease;
				(2)better understand
			 the etiology of the disease (including an analysis of life style factors proven
			 to be involved in higher rates of prostate cancer, such as obesity and diet,
			 and in different ethnic, racial, and socioeconomic groups, such as the
			 African-American, Latin-American, and American Indian populations and men with
			 a family history of prostate cancer) to improve prevention efforts;
				(3)expand basic
			 research into prostate cancer, including studies of fundamental molecular and
			 cellular mechanisms;
				(4)identify and
			 provide clinical testing of novel agents for the prevention and treatment of
			 prostate cancer;
				(5)establish clinical
			 registries for prostate cancer; and
				(6)use the National
			 Institute of Biomedical Imaging and Bioengineering and the National Cancer
			 Institute for assessment of appropriate imaging modalities.
				(b)Prostate Cancer
			 Advisory BoardThere is established in the Office of the Chief
			 Scientist of the Food and Drug Administration a Prostate Cancer Scientific
			 Advisory Board. Such board shall be responsible for accelerating real-time
			 sharing of the latest research data and accelerating movement of new medicines
			 to patients.
			(c)Underserved
			 minority grant programIn carrying out such program, the
			 Secretary shall—
				(1)award grants to
			 eligible entities to carry out components of the research outlined in
			 subsection (a);
				(2)integrate and
			 build upon existing knowledge gained from comparative effectiveness research;
			 and
				(3)recognize and
			 address—
					(A)the racial and
			 ethnic disparities in the incidence and mortality rates of prostate cancer and
			 men with a family history of prostate cancer;
					(B)any barriers in access to care and
			 participation in clinical trials that are specific to racial, ethnic, and other
			 underserved minorities and men with a family history of prostate cancer;
					(C)needed outreach
			 and educational efforts to raise awareness in these communities; and
					(D)appropriate access
			 and utilization of imaging modalities.
					5.Telehealth and
			 rural access pilot project
			(a)In
			 generalThe Secretary of Veterans Affairs shall establish
			 four-year telehealth pilot projects for the purpose of analyzing the clinical
			 outcomes and cost effectiveness associated with telehealth services in a
			 variety of geographic areas that contain high proportions of medically
			 underserved populations, including African-Americans, Latin-Americans, American
			 Indians, and those in rural areas. Such projects shall promote efficient use of
			 specialist care through better coordination of primary care and physician
			 extender teams in underserved areas and more effectively employ tumor boards to
			 better counsel patients.
			(b)Eligible
			 entities
				(1)In
			 generalThe Secretary shall select eligible entities to
			 participate in the pilot projects under this section.
				(2)PriorityIn
			 selecting eligible entities to participate in the pilot projects under this
			 section, the Secretary shall give priority to such entities located in
			 medically underserved areas, particularly those that include African-Americans,
			 Latin-Americans, and facilities of the Indian Health Service, and those in
			 rural areas.
				(c)EvaluationThe
			 Secretary shall, through the pilot projects, evaluate—
				(1)the effective and
			 economic delivery of care in diagnosing and treating prostate cancer with the
			 use of telehealth services in medically underserved and tribal areas including
			 collaborative uses of health professionals and integration of the range of
			 telehealth and other technologies;
				(2)the effectiveness
			 of improving the capacity of nonmedical providers and nonspecialized medical
			 providers to provide health services for prostate cancer in medically
			 underserved and tribal areas, including the exploration of innovative medical
			 home models with collaboration between urologists, other relevant medical
			 specialists, including oncologists, radiologists, and primary care teams and
			 coordination of care through the efficient use of primary care teams and
			 physician extenders; and
				(3)the effectiveness
			 of using telehealth services to provide prostate cancer treatment in medically
			 underserved areas, including the use of tumor boards to facilitate better
			 patient counseling.
				(d)ReportNot
			 later than 12 months after the completion of the pilot projects under this
			 subsection, the Secretary shall submit to Congress a report describing the
			 outcomes of such pilot projects, including any cost savings and efficiencies
			 realized, and providing recommendations, if any, for expanding the use of
			 telehealth services.
			6.Education and
			 awareness
			(a)In
			 generalThe Secretary of Veterans Affairs shall develop a
			 national education campaign for prostate cancer. Such campaign shall involve
			 the use of written educational materials and public service announcements
			 consistent with the findings of the Prostate Cancer Task Force under section 3,
			 that are intended to encourage men to seek prostate cancer screening when
			 appropriate.
			(b)Racial
			 disparities and the population of men with a family history of prostate
			 cancerIn developing the national campaign under subsection (a),
			 the Secretary shall ensure that such educational materials and public service
			 announcements are more readily available in communities experiencing racial
			 disparities in the incidence and mortality rates of prostate cancer and by men
			 of any race classification with a family history of prostate cancer.
			(c)GrantsIn
			 carrying out the national campaign under this section, the Secretary shall
			 award grants to nonprofit private entities to enable such entities to test
			 alternative outreach and education strategies.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2011 through 2015.
		
